[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Yvonne Rodriguez-Shack, Defense Counsel, for Petitioner.
No Representative, for the State.
Sentence Affirmed.
BY THE DIVISION: The petitioner, thirty (30) years of age, was charged with the crime of murder. After pleading not guilty and electing a jury trial, the jury returned a verdict of guilty to the lesser included offense of Manslaughter, First Degree in violation of Conn. Gen. Stat. Sec. 53a-55. He received the maximum sentence of twenty (20) years for that crime.
The incident occurred on August 9, 1988, at approximately 1:00 a.m., when the petitioner, who was armed with an automatic pistol, went to the apartment of a woman located in Stowe Village in Hartford. The woman's boyfriend — the victim — was in the apartment and a confrontation ensued between the two men.
The petitioner claims he acted in self defense and shot the victim only when the victim advanced upon him armed with a bat. While the jury was not persuaded that the killing was justified, it obviously concluded it was either not intentional or was committed under extreme emotional disturbance.
Petitioner contends that the circumstances of this case do not require imposition of the maximum penalty. He further points to his lack of criminal record, (except for a 1985 conviction for Disorderly Conduct in New York), his efforts at self help through the Job Corps and a generally favorable employment record — although he was not employed at the time of this offense.
While petitioner may have the potential for a law abiding style of life, as the sentencing Court noted, he had armed himself with an automatic weapon, and it is axiomatic that such a weapon is designed to kill or injure others. As result of his actions a life was taken. The victim was twenty-five (25) years old and employed. He was survived by his parents, three brothers, a sister and three children. The anguish to the victim's family is immeasurable.
As the sentencing Court noted, the taking of a human life is not to be treated lightly, for deterrent, public protection and denunciatory reasons.
Under the circumstances of this case, the imposition of CT Page 2647 the maximum sentence of twenty (20) years was not inappropriate or unreasonable. It is affirmed.
Klaczak, J. Norko, J. Barry, J.
Klaczak, Norko and Barry, J's participated in this decision.